Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24th 2021 has been entered.

Claim Objections
Claims 3, 9 and 23 are objected to because of the following informalities:  

It is suggested to amend claim 3 as follows:
…wherein the middle section of one of the removable tips has a different length from another one of the middle sections of the other removable tips.

It is suggested to amend claim 9 as follows (noting that under a normal meaning a distal end can only extend proximally while a distal end portion can extend proximally or distally):
…extends from a distal end portion thereof for a distance out of an outermost edge of the distal end of the colpotomy ring arrangement… .

It is suggested to amend claim 23 as follows (noting that under a normal meaning a distal end can only extend proximally while a distal end portion can extend proximally or distally):
…wherein the at least one second tip extends from a distal end portion thereof for a distance out of an outermost edge of the distal end of the colpotomy ring arrangement… .

Appropriate correction is required. Alternative amendments than those above may be used so long as the claim clarity is improved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotmel et al. (US 2007/0142860).
Regarding claim 1, Regarding claim 1, Kotmel et al. disclose a uterine manipulator (¶[0011]), comprising: a clamp arrangement (Figure 5) having at least one first tip (507/509 (or other embodiments thereof such as in Figures 7B-1-7B-3) or 503/507/509; Figure 6A) and at least one second tip (the other of 507/509 or 503/507/509); and a colpotomy ring arrangement (501) including: a proximal end (at 511 in Figure 6A) configured to be coupled to the clamp arrangement on or at the at least one first tip when the clamp arrangement is provided in an opened position (¶[0078]; a user could insert the tips into the receptacles 505 at least while the clamp is partially opened since the ring 501 ends 511/513 can be moved apart to match a distance between the tips), and a distal end (edge surrounding opposite (distal) end of receptacle 505) including at least one opening (505) in an outer surface thereof that extends from an outermost edge (edge surrounding distal end of 505) of the distal end toward the proximal end (evident from Figure 6A), the at least one opening being provided for an insertion of the at least one second tip therethrough when (at least immediately after but also capable of this function while…) the clamp arrangement is moved into a closed position (also note that the ring arrangement 1201 of Figures 12A and 12B is readable by the claim - the opening formed by the unlabeled flanges holding members 1203; further noting that outermost edge is defined by the distal edge of these flanges).  
Regarding claim 2, the clamp arrangement includes at least one of a uterine manipulator or a tenaculum (the clamp arrangement can be used to manipulate a uterus to so degree via movement of the cervix).  
Regarding claim 3, the at least one first tip includes a plurality of removable tips (¶[0012]; Figures 7B-1 - 7B-3); each of the removable tips having a middle section extending between proximal and distal end sections of the respective removable tip, and wherein the middle section one of the removable tips has a different length from another one of middle section the removable tips (the middle section of Figure 7B-3 can be regarded as having the additional length provided by the curve (at 711) which would make it longer than the other middle sections; assuming the proximal ends of which are arbitrarily designated at the same point for each tip).  
Regarding claim 4, the at least one first tip has a middle section extending between proximal and distal end sections of the at least one first tip, and wherein the middle section has a variable length (see remarks in regard to claim 3; the length of the middle section can vary by switching to the longer tip of Figure 7B-3).  
Regarding claim 5, the at least one first tip is removable from the clamp arrangement (¶[0078]), and wherein the at least one first tip has a middle section extendinq between proximal and distal end sections of the at least one first tip, and wherein the middle section has a variable length (see remarks in regard to claim 4).  
Regarding claim 6, the at least one first tip is coupled to the clamp arrangement using a key which locks the at least one first tip in place (each of members 707, 709 and 711 can be regarded as a key as claimed noting that only a simple manual force is required to unlock Applicant’s key).  
Regarding claim 7, the at least one second tip includes a hook tip (member 711; Figure 7B-3).  
Regarding claim 8, the at least one second tip is fixed to the clamp arrangement (one skilled in the art would understand that without an explicit disclosure to the contrary; member 503 is fixed to the clamp arrangement and is depicted as such).  
Regarding claim 9, the at least one second tip extends from a distal end thereof for a distance out of an outermost edge of the distal end of the colpotomy ring arrangement when the clamp arrangement is provided in the closed position (as depicted in Figures 5 and 8C). 
Regarding claim 10, the at least one second tip does not extend out of the colpotomy ring arrangement when the clamp arrangement is provided in the closed position (as evident from Figure 12A).  
Regarding claim  11, in addition to the limitations already addressed above, Kotmel et al. disclose at least one locking lug (cylindrical structure surrounding receptacles 505) configured to be inserted over the at least one first tip in order to secure the at least one first tip to the clamp arrangement (¶[0078]).  
Regarding claim 12, the colpotomy ring arrangement is coupled to the clamp arrangement using the at least one locking lug (¶[0078]).  
Regarding claim 13, the colpotomy ring arrangement includes at least one of a ring shelf (the radially outward side of the ring 501) provided on the outer surface thereof or a groove (see groove surrounding the receptacles 505 in Figure 7D) provided on the outer surface thereof.  
Regarding claim 14, the uterine manipulator is configured to be inserted into a vagina of a patient (¶[0011]).  
Regarding claim 15, a distance between a first end of the at least one first tip and a second end of the at least one second tip is variable (¶[0077]).  
Regarding claim 16, a distance between a first end of the at least one first tip and a second end of the at least one second tip is fixed (¶[0079]).  
Regarding claim 21, the colpotomy ring is configured to be coupled to the at least one first tip without being coupled to the at least one second tip when the clamp arrangement is in the opened position (the clamp could be partially opened and only one of the receptacles 505 could be mated to a tip).  
Regarding claim 22, the at least one second tip includes a hook first portion and a second portion from which the hook first portion extends, the hook first portion extends a particular distance beyond the distal end of the colpotomy ring arrangement when the clamp arrangement (100) is provided in the closed position; and the at least one opening is configured to have the second portion inserted therethrough (as depicted in Figures 5 and 8C - also see ¶[0082] - the ends of the tips are intended to protrude through the receptacles 505 so that the receptacles rest on shafts 507 (or second portions) as one skilled in the art would readily understand from this simple mechanism; therefore the hook portion of the Figure 7B-3 embodiment would protrude through the receptacle as claimed).  
Regarding claim 23, in addition to the limitations already addressed above, Kotmel et al. disclose wherein the at least one second tip extends from a distal end thereof for a distance out of an outermost edge of the distal end of the colpotomy ring arrangement when the clamp arrangement is provided in the closed position (see remarks made above in regard to claim 22; in Figure 8C it is noted that the tips are flush with the strap edge due to the offset of the receptacles - indicating that the tips protrude through the receptacles in the other embodiments - ¶[0078]).   

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771